Arthur Pickering was charged with contempt of court in failing to comply with an order of the Cuyahoga Common Pleas by paying to Ella Pickering $18.00 per week for her support and that of three minor children. Pickering answered, alleging that none of the three children are minors; and that by reason of ill-health and business reverses, he is wholly insolvent and unable to comply with the order of the court.
The cause was heard and Pickering was found to be in. contempt and was sentenced to the county jail, sentence suspended for one week, and he was ordered to pay $270 and costs. The Court of Appeals affirmed the lower court, and in the Supreme Court it is contended:
Attorneys — C. V. Hull for Pickering; C. A. Hope for State; both of Cleveland.
1. “Contempt proceeding's are quasi in their nature and all presumptions are in favor of the innocence of the person charged.”
2. That the strictness of pleading required for an information is applicable to a “charge” in contempt proceedings; and so the “charge preferred in this proceeding is insufficient m that no facts are therein alleged, but conclusions of law merely.” 14 C. C. 116, 9 OS. 340.
3. _ That the original order for alimony was modified, and the original order having been made prior to the adoption of the constitutional amendments relative to females, the children, all of whom were females, attained their respective majorities when they arrived at the age of 18 years, and therefore the penalty inflicted is retroactive in its application.
4. That “In a contempt proceeding of this character, the object of which is to coerce the payment of money, the lack of ability to pay on part of defendant is always a complete defense against enforcing payment from the defendant by imprisonment, etc.”